Name: 89/531/EEC: Council Decision of 25 September 1989 designating a reference laboratory for the identification of foot-and-mouth disease virus and determining the functions of that laboratory
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  research and intellectual property;  environmental policy
 Date Published: 1989-09-28

 Avis juridique important|31989D053189/531/EEC: Council Decision of 25 September 1989 designating a reference laboratory for the identification of foot-and-mouth disease virus and determining the functions of that laboratory Official Journal L 279 , 28/09/1989 P. 0032 - 0033 Finnish special edition: Chapter 3 Volume 30 P. 0144 Swedish special edition: Chapter 3 Volume 30 P. 0144 *****COUNCIL DECISION of 25 September 1989 designating a reference laboratory for the identification of foot-and-mouth disease virus and determining the functions of that laboratory (89/531/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 85/511/EEC of 18 November 1985 introducing Community measures for the control of foot-and-mouth disease (1), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas the measures provided for in Article 11 of Directive 85/511/EEC require the designation of a reference laboratory for foot-and-mouth disease virus identification; whereas it is also necessary to determine the functions and duties of such a laboratory together with the detailed rules by which the coordination of standards and methods of diagnosis of foot-and-mouth disease in each Member State shall be achieved; Whereas the reference laboratory will build up, store and supply when necessary to the national laboratories, diagnostic agents so that diagnosis in the said national laboratories is carried out in a uniform manner; whereas the reference laboratory must organize comparative trials, carry out further training of experts, and develop data and information systems for the use of the Commission and the Member States; Whereas the reference laboratory must operate under conditions of strict disease security; whereas the laboratory will formulate guidelines for the said security in the respective national laboratories; Whereas in respect of the reference laboratory a contract will be drawn up providing for appropriate financial support from the general budget of the European Communities, HAS ADOPTED THIS DECISION: Article 1 Liaison between the national laboratories in the field of diagnosis of foot-and-mouth disease and the implementation of the reference functions for identification of the foot-and-mouth disease virus shall be carried out by 'The Institute for Animal Health, Pirbright Laboratory, England, hereinafter referred to as the 'reference laboratory'. Article 2 The functions and duties of the reference laboratory designated in Article 1 shall be: 1. to ensure liaison between the laboratories of the Member States with regard to the standards and methods of diagnosis of foot-and-mouth disease, and differential diagnosis, where necessary, in each Member State specifically by: (a) receiving field samples from Member States and certain third countries with a view to determining their identity; (b) typing and full strain characterization of foot-and-mouth disease virus from the samples referred to in point (a) and communicating the results of such investigations without delay to the Commission and the Member State concerned; (c) building up and maintaining an up-to-date collection of foot-and-mouth disease virus strains; (d) building up and maintaining a collection of specific sera against foot-and-mouth disease virus strains; 2. to support the functions of national laboratories, and in particular by: (a) storing and supplying to the national laboratories cell lines for use in diagnosis together with virus and/or inactivated antigens standardized sera and other reference agents; (b) organizing and operating periodic comparative trials on foot-and-mouth disease diagnosis at Community level and the periodic transmission of the results of such trials to the Commission and the Member States; 3. to provide information and carry out further training, in particular by: (a) gathering data and information on the methods of diagnosis and differential diagnosis used and the distribution of such information to the Commission and the Member States; (b) making and implementing the necessary arrangements for the further training of experts in laboratory diagnosis with a view to harmonizing diagnostic techniques; (c) organizing an annual meeting where representatives of the national laboratories may review diagnostic techniques and the progress of coordination. Article 3 1. The reference laboratory shall operate according to recognized conditions of strict disease security as indicated in 'Minimum standards for laboratories working with foot-and-mouth disease virus in vitro and in vivo' - European Commission for the control of foot-and-mouth disease - 26th session, Rome, April 1985. 2. The reference laboratory shall formulate and recommend the disease security measures to be taken by the national laboratories in matters of foot-and-mouth disease diagnosis, in accordance with the minimum standards referred to in paragraph 1. Article 4 Appropriations to cover the expenditure incurred in connection with the activities set out in Articles 2 and 3 shall be included in the general budget of the European Communities (section 'Commission'). Article 5 A contract shall be drawn up between the Commission and those responsible for the reference laboratory to ensure that the activities referred to in Articles 2 and 3 are carried out. Article 6 The activities referred to in Articles 2 and 3 shall be restricted to a period of five years from the date of signature of the contract referred to in Article 5. Before expiry of that period, the Council, acting by a qualified majority on a proposal from the Commission, shall decide whether the said activities should be continued or whether this Decision should be amended. Article 7 This Decision is addressed to the Member States. Done at Brussels, 25 September 1989. For the Council The President H. NALLET (1) OJ No L 315, 26. 11. 1985, p. 11.